              Case 3:17-cv-07190-JCS Document 81 Filed 10/04/19 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   HUNTER W. SIMS III, State Bar #266039
     RENÉE E. ROSENBLIT, State Bar #304983
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone: (415) 554-3843 [Adams]
     Telephone:     (415) 554-4259 [Sims]
 7   Telephone:     (415) 554-3853 [Rosenblit]
     Facsimile:     (415) 554-3837
 8   E-Mail:        cheryl.adams@sfcityatty.org
     E-Mail:        hunter.sims@sfcityatty.org
 9   E-Mail:        renee.rosenblit@sfcityatty.org
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO,
     CHRISTOPHER SAMAYOA AND EDRIC TALUSAN
11

12   JOHN L. BURRIS, Esq. SBN 69888
     ADANTÉ D. POINTER Esq. SBN 236229
13   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
14   7677 Oakport Street, Suite 1120
     Oakland, California 94621
15   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
16   john.burris@johnburrislaw.com
     adante.pointer@johnburrislaw.com
17   Attorneys for Plaintiff

18                                    UNITED STATES DISTRICT COURT

19                                 NORTHERN DISTRICT OF CALIFORNIA

20   JUDY O’NEIL, individually and as successor-in-        Case No. 17-cv-07190 JCS
     interest to Decedent KEITA O’NEIL,
21                                                         JOINT FURTHER STATUS
             Plaintiff,                                    CONFERENCE STATEMENT
22
             vs.                                           Hearing Date:       October 11, 2019
23                                                         Time:               2:00 p.m.
     CITY AND COUNTY OF SAN FRANCISCO, a                   Place:              Courtroom G, 15th Floor
24   municipal corporation; CHRISTOPHER
     SAMAYOA, individually and in his capacity as a        Trial Date:         Not Set
25   City of San Francisco Police Officer; EDRIC
     TALUSAN, individually and in his official
26   capacity as a San Francisco Police Officer; and
     DOES 1-50, inclusive,
27
             Defendants.
28
     Joint Further Case Management Conf. Statement     1                       n:\lit\li2019\180642\01397551.docx
     O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
               Case 3:17-cv-07190-JCS Document 81 Filed 10/04/19 Page 2 of 3




 1
             Plaintiff JUDY O’NEIL and Defendants CITY AND COUNTY OF SAN FRANCISCO,
 2
     CHRISTOPHER SAMAYOA and EDRIC TALUSAN by and through their respective attorneys of
 3   record hereby submit this Further Case Management Statement for consideration at the October 11,
 4   2019 Further Case Management Conference.
 5                             FURTHER CASE MANAGEMENT STATEMENT
 6   I.      STATUS OF CASE AND PLAINITFF’S MOTION TO APPOINT A GUARDIAN AD
             LITEM
 7

 8           Pursuant to the Court’s original pre-trial order, the parties attended a settlement conference
 9   before Magistrate Laurel Beeler on August 2, 2019. Dkt. 67. Thereafter, it came to the attention of
10   Plaintiff’s counsel that Plaintiff was experiencing a medical issue that necessitated the appointment of
11   a guardian ad litem to represent her interests in the case. The parties raised the issue with the Court at
12   the last Case Management Conference, on August 16, 2019. Plaintiff indicated she would file a
13   motion for appointment of a guardian.
14           By minute order of August 16, 2019, the Court vacated the trial date and all pre-trial deadlines,
15   and stayed the case until at least this Case Management Conference. Dkt. 71. The Court directed
16   Plaintiffs to file a motion for appointment of a guardian, to be heard before the current Case
17   Management Conference. Id. Plaintiff filed a Motion to Appoint April Green as Guardian Ad Litem
18   of Plaintiff Judy O’Neil (hereinafter “Motion”) on September 6, 2019. Dkt. 75, 76. Defendants filed a
19   conditional non-opposition to the Motion on September 23, 2019. Dkt. 77. On September 27, 2019,
20   Plaintiff filed a request to withdraw the motion for appointment of a guardian. Dkt. 78. Plaintiff’s
21   request was made on the ground that additional information needed to be investigated and/or resolved
22   regarding Ms. Green’s ability to serve as a Guardian ad Litem for Ms. O’Neil. Id. Plaintiff requested,
23   in the alternative, that the Court deny the motion for appointment of a guardian, without prejudice. Id.
24   The Court denied Plaintiff’s Motion without prejudice on October 2, 2019. Dkt. 79.
25           Since the last Case Management Conference, the parties also participated in a scheduling
26   conference all with Magistrate Judge Beeler. Judge Beeler set a further Settlement Conference for
27   October 31, 2019. Dkt. 74.
28
      Joint Further Case Management Conf. Statement        2                           n:\lit\li2019\180642\01397551.docx
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
                  Case 3:17-cv-07190-JCS Document 81 Filed 10/04/19 Page 3 of 3




 1           A.       Defendants’ Position

 2           The documents Plaintiff filed under seal in support of her motion demonstrate that Plaintiff

 3   requires a guardian. Plaintiff currently lacks capacity to sue on her own behalf. FRCP 17. This issue

 4   must be resolved before this matter can proceed further. To that end, Defendants request that the

 5   current stay remain in place and that every effort be made to resolve the issues that have delayed

 6   appointment of a guardian. Defendants are hopeful that a guardian may be appointed in time for the

 7   parties to attend the current Settlement Conference with Judge Beeler, on October 31, 2019.

 8           B.       Plaintiff’s Position

 9           The documents Plaintiff filed under seal in support of her motion demonstrate that Plaintiff

10   requires a guardian. Plaintiff currently lacks capacity to sue on her own behalf. FRCP 17. The parties
     are in the midst of resolving this issue so that this matter can proceed further. To that end, the Parties
11
     request that the current stay remain in place. The Parties are hopeful that a guardian may be appointed
12
     in time for the parties to attend the current Settlement Conference with Judge Beeler, on October 31.
13

14

15   Dated: October 4, 2019                           LAW OFFICES OF JOHN L. BURRIS
16                                                     /s/ Adante D. Pointer
17                                                    ADANTE D. POINTER
                                                      Attorneys for Plaintiff
18

19   Dated: October 4, 2019                           OFFICE OF THE CITY ATTORNEY
20

21
                                                       /s/ Cheryl Adams
22                                                    CHERYL ADAMS
                                                      CHIEF TRIAL DEPUTY
23                                                    Attorneys for Defendants

24

25

26

27

28
      Joint Further Case Management Conf. Statement          3                         n:\lit\li2019\180642\01397551.docx
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
